Citation Nr: 1417717	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-20 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Whether the May 1988 administrative decision that determined the character of the appellant's discharge from service was a bar to VA benefits, other than under 38 U.S.C.A. Chapter § 17, was final.  

2.  Whether new and material evidence has been received to reopen the claim of entitlement to VA benefits, other than under 38 U.S.C.A. Chapter § 17.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The appellant had active service from April 17, 1980 to May 15, 1983, and from May 16, 1983 to May 13, 1987.  The appellant's service included three Article 15's for possession and use of illegal drugs, and an undesirable discharge under other than honorable conditions.  

By administrative decision in May 1988, the RO found that the appellant's service periods were non-separable, and that his discharge in 1987 under other than honorable conditions (UOTHC) was a bar to receipt of VA benefits.  The appellant was notified of this decision at his most current address then of record, and did not appeal.  

This matter comes before the Board of Veterans Affairs (Board) on appeal from a February 2009 administrative decision by the RO which found that the May 1988 administrative decision was final, and that the appellant's discharge from service was a bar to VA benefits.  A videoconference hearing before the undersigned was held in May 2012.  

The issue of entitlement to VA benefits, other than under 38 U.S.C.A. Chapter § 17, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The appellant entered active military service in April 1980 and received a discharge UOTHC in May 1987, based on a finding of willful misconduct for drug abuse.  

2.  During his active service, the appellant received three Article 15's under the Uniform Code of Military Justice (UCMJ) for possession and use of marijuana.  

3.  By administrative decision in May 1988, the RO found that the appellant's character of discharge was UOTHC and was a bar to receipt of VA benefits.  

4.  Notification of the May 1988 decision was mailed to the appellant in June 1988, at his then, most recent address of record, and was not returned by the U. S Postal Service.  

5.  The May 1988 administrative decision that found that the appellant's discharge from service was a bar to VA benefits was not appealed and became final in June 1989.  

6.  The additional evidence received since the May 1988 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 1988 administrative decision that found the appellant's discharge from service UOTHC was a bar to VA benefits, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2013).  

2.  New and material evidence has been received to reopen the claim of entitlement to VA benefits.  38 U.S.C.A. §§ 1131, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1105 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claim as to whether new and material evidence has been submitted to reopen the claim for VA benefits, the Board must first address his contention that the May 1988 administrative decision was not final because he never received notification of that determination.  

VA regulations provide, in pertinent part, that a claimant has the right to written notice of decisions made on his or her claim, and a right to a hearing and to representation.  Such notice shall clearly set forth the decision made, any applicable effective date, the reasons for the decision, the right to a hearing and to representation, and the necessary procedures and time limits to initiate an appeal of the decision.  38 C.F.R. § 3.103.  The notification will be mailed to the claimant at his or her latest address of record.  38 C.F.R. § 3.1(q).  

Historically, the evidence of record showed that the appellant entered military service in April 1980 and served until May 1983, when he re-enlisted for a period of four years and continued to serve until May 1987 when he was discharged UOTHC.  The Appellant's service included three Article 15's for possession and use of marijuana.  

After his discharge from service, the appellant filed a claim for VA dental benefits in June 1987.  By administrative decision dated in May 1988, the RO determined that the appellant's drug abuse in service was willful and persistent misconduct and was a bar to VA benefits.  38 C.F.R. § 3.12(d)(4).  A letter, dated in June 1988, mailed to the appellant at his most recent address then of record, notified him that the character of his discharge was under conditions which constituted a bar to all gratuitous VA benefits.  The letter, which included a copy of his appellate rights, was not returned by the U. S Postal Service (U.S.P.S.).  

At the hearing in May 2012, the appellant testified that he never received notice of the May 1988 administrative decision because he "became homeless for a while" and did not receive any of his mail.  He testified that while he had a mailing address when he filed his initial VA claim in June 1987, by 1988, he was staying in motels and other places and did not have a permanent mailing address.  The appellant also testified that he was initially told by VA that it was too early to file a claim and to come back in six months, so he wasn't "aware that a claim had went through."  (T p. 14-18).  The appellant acknowledge that he never notified the RO of his whereabouts or his living situation, and never provided them with any additional contact information or a forwarding mailing address.  

Regarding the appellant's contentions, the Board notes that contrary to his testimony, the evidence of record showed that VA notified him by letter dated June 5, 1987, that his claim for VA benefits was being processed, and requested additional clarifying information, including a copy of his DD 214.  The letter also advised him that the evidence had to be received within one year of the date of the letter, otherwise, he could not be paid for any benefits earlier than the date of receipt of the requested information.  A second letter to the appellant, dated June 9, 1987, advised him that there was a delay in obtaining his service dental records, and requested additional information from him concerning his claim.  

Moreover, a third letter from the RO to the appellant, dated June 10, 1987, mailed to the same address of record, advised him that his claim for VA dental benefits was contingent upon discharge from service under conditions other than dishonorable.  The letter explained the VA process for determining the basis for a discharge other than honorable, the implications of a discharge UOTHC and included a copy of VA regulations concerning character of discharge determinations.  The appellant was also advised that he could submit rebuttal evidence to explain his "side of the case."  None of the RO's letters to the appellant were returned by the U.S.P.S.  

The fact that the appellant acknowledged at the hearing that he was living at the "36th Street" address in San Diego when he filed his claim in June 1987, undermines his testimony that he had no knowledge that his initial claim for VA benefits was being processed or that the RO was undertaking action to adjudicate the character of his discharge from service.  The letters also refute his allegations that he was told that it was too early to file a claim and to come back in six months.  While the appellant may have been "homeless" at the time of the May 1988 administrative decision, the evidence showed, unequivocally that he had been advised that his claim for VA benefits was being processed, and that the character of his discharge was a condition for receipt of any VA.  Thus, the Board finds that the appellant's allegations that he was unaware that a claim for VA benefits or the character of his discharge from service was being developed for adjudication by the RO in 1987 - the implication being that he was not afforded an opportunity to participate in the claims process, is without merit.  

In this case, the evidence showed that the appellant was afforded an opportunity to submit evidence concerning the circumstances of his discharge from service, and to participate in the adjudication of his claim.  A copy of the May 1988 administrative decision was mailed to the appellant in June 1988, at his most recent address then of record and was not returned by the U.S.P.S.  38 C.F.R. § 3.103.  Based on the facts in this case, the Board finds that the RO's June 1988 notice letter mailed to the appellant at his latest address then of record, complied with VA regulations regarding written notification in accordance with 38 U.S.C.A. § 5104.  38 C.F.R. §§ 3.1(q), 3.103(f).  Accordingly, the Board finds that the appellant was properly notified of the May 1988 adverse RO decision.  As an appeal was not received within one year of the date that the notification letter was mailed to the appellant (June 3, 1988), the May 1988 administrative decision became final.  38 C.F.R. § 20.302(a).  

As the Board finds that the May 1988 administrative decision is final, the next issue to be addressed is whether new and material evidence has been submitted to reopen the appellant's claim for VA benefits.  Before addressing this matter, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, since the claim to reopen is being granted, (to that extent), no harm could accrue for any deficiency in this regard.  Therefore, no further discussion of this requirement is necessary.  

As noted above, the appellant's claim for VA benefits was finally denied by the RO in May 1988, and there was no appeal of that decision.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

A decision by the RO shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification of the decision.  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except where there is clear and unmistakable error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The appellant's request to reopen his claim for VA benefits, other than under 38 U.S.C.A. Chapter § 17 was received in October 2008, and the regulation applicable to his appeal defines new and material evidence as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).  

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328  (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  In this regard, the Board notes that no additional evidence was received during the one year period following the May 1988 administrative decision that determined that the character of the appellant's discharge from service was a bar to VA benefits, other than under 38 U.S.C.A. Chapter § 17.  

The evidence added to the record since the May 1988 administrative decision includes additional VA treatment records from 1999 to 2009 and a transcript of the appellant's testimony at a videoconference hearing in May 2012.  

At the videoconference hearing, the appellant testified that he initially joined the service for three years, and that he reenlisted for an additional four years after completing his initial three year contract.  The appellant asserted that his initial three year period of service was under honorable conditions and that he was given an honorable discharge certificate (DD 214) for this service when he reenlisted.  He argued, therefore, that while his second period of service was UOTHC, he was entitled to VA benefits for his honorable service.  

In this regard, the Board notes that the evidence of record does not include the appellant's personnel records or any information concerning his initial service contract.  The evidence does include two DD 214 certificates which showed that he was given an honorable discharge certificate for his service from April 17, 1980 to May 15, 1983, and a discharge certificate UOTHC for his service from May 16, 1983 to May 13, 1987.  

The appellant's testimony concerning the length of his initial service contract, which is presumed credible for the limited purpose of reopening the previously disallowed claim, relates to an unestablished fact necessary to substantiate the claim, and is neither cumulative nor redundant.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the Board finds that the appellant's testimony is new and material, there is no need to discuss whether any other evidence is likewise new and material as the claim will be reopened solely on the basis of this evidence.  Accordingly, the claim of entitlement to VA benefits is reopened, and to this extent the appeal is granted.  


ORDER

The May 1988 administrative decision that determined the character of the appellant's discharge from service was a bar to VA benefits, other than under 38 U.S.C.A. Chapter § 17, is final.  

New and material evidence having been presented, the appellant's claim of entitlement to VA benefits, other than under 38 U.S.C.A. Chapter § 17 is reopened, and to this extent, the appeal is granted.  


REMAND

In this case, the appellant contends that his initial service contract was for three years and that he reenlisted for four years after completing the terms of his initial contract.  However, the administrative decision in May 1988, found that the appellant's initial service was not separable from his second period of service, because he had not completed his initial service contract.  

As noted above, the current evidence of record does not include any of the appellant's service personnel records.  Therefore, the details of his initial service contract is not entirely clear.  The length of his initial service contract is central to the appellant's claim of entitlement to VA benefits and must be determined prior to further appellate review.  Determinations as to honorable service are solely within the purview of the service departments and are binding on the Department of Veterans Affairs.  38 C.F.R. § 3.14(d).  

In Holmes v. Brown, 10 Vet. App. 38 (1997), the United States Court of Veterans Appeals (Court) interpreted subsection B of 38 U.S.C. § 101(18) "as defining "discharge or release" to include members who reenlist before completing their initial period of service, but who would have been eligible for discharges other than under dishonorable conditions at the time of the completion of the initial service obligation."  [original emphasis by the Court].  

Thus, resolution of the appellant's claim turns on the length of his initial service contract.  If the appellant completed his initial service contract when he reenlisted in May 1983, then his first period of service would be separable from his second period and would have been under honorable conditions.  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED to the AMC for the following action:  

1.  The AMC should obtain the Veteran's complete service personnel records, to include his initial service contract from the NPRC and associate them with the claims file.  All efforts to obtain the foregoing documents should be fully outlined according to applicable procedures, and any negative response to the request(s) for records should be documented in writing and made a part of the record.  

2.  After the requested development has been completed, the AMC should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


